internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-119421-00 cc psi b4 date taxpayer’s name taxpayer’s address taxpayer’s identification no date of death date of conference legend decedent spouse cousin date date date date date date trust will fiduciary association city real_property a - - - - - - - - - - - - - - - dollar_figurea dollar_figureb - - issue does an amount transferred directly to a municipality resulting from a settlement of a controversy relating to a decedent’s will and trust qualify for a charitable deduction under sec_2055 of the internal_revenue_code conclusion a transfer directly to a municipality under the terms of a settlement agreement between the charitable and noncharitable beneficiaries of a_trust qualifies for a charitable deduction under sec_2055 tam-119421-00 facts on date decedent married spouse on date decedent executed trust a revocable_trust that is governed by the laws of texas fiduciary an unrelated corporation is the trustee of trust section iii of trust provides that the corpus and income are for the benefit of decedent during his lifetime upon decedent’s death spouse is to receive the entire income not in excess of dollar_figure per month unless spouse has an illness that requires more to meet her needs upon spouse’s death if she survives decedent the interest is to be paid to cousin during his lifetime in the event that cousin dies and is survived by issue the interest is to be paid to the issue section xii of trust states that this trust may be terminated at any time during decedent’s lifetime upon the death of decedent this trust shall become irrevocable this trust shall terminate twenty years after the last to die of decedent and cousin at the expiration of the twenty years after the last to die of the hereinabove named the residue of the corpus and undistributed_income shall be delivered to association which corpus and income will be used in a_trust for the benefit of association and such new trust shall be governed by the laws of the state of oklahoma association is the governing body of a cemetery that is owned and operated by city located in oklahoma shortly thereafter on date decedent executed will article iii of the will provides that spouse and cousin will receive all personal_property except money bonds and valuable papers article iv provides that cousin is to receive real_property a however if cousin predeceases decedent and has no surviving issue real_property a will pass with the rest and residue of decedent’s estate under article v of decedent’s will dollar_figurea is to be paid to association as a fund for the sole use of placing flowers on the graves of certain members of decedent’s family the cost of the flowers is to be deducted from the fund until the fund is exhausted article vi of decedent’s will provides that all the rest residue and remainder of my estate i give devise and bequeath unto trust to be administered by fiduciary decedent died on date survived by spouse and cousin at the time of his death decedent was a resident of texas fiduciary is also the executor of decedent’s estate shortly after decedent’s death differences arose concerning the rights and interests of each of the beneficiaries under both the will and the trust the documents submitted indicate that spouse and cousin held conflicting views of their interests created under decedent’s will and trust both as to the entitlement and amount of any entitlement in addition spouse alleged that during their marriage decedent had transferred some of her property to trust tam-119421-00 without her knowledge or concurrence through their respective legal counsel spouse cousin a guardian ad litem for the unborn issue of cousin fiduciary and city set forth their positions and entered into negotiations over the course of a year that resulted in an agreement to settle the issues involved and the parties’ interests in the will and the trust on date spouse cousin the guardian ad litem fiduciary and city entered into the settlement agreement the purpose of which was to compromise and settle all claims and causes of action of the parties arising out of the validity construction or interpretation of decedent’s will and trust under the terms of the agreement the parties agreed to a judicial termination of trust and distribution of the assets of decedent’s estate as follows dollar_figureb would be distributed to city in satisfaction of its claims against the trust and estate of decedent fiduciary would pay the expenses of administration attorneys’ fees trustee fees and estate_taxes up to a set limit spouse would receive a sum representing her community_property interest an additional sum in full satisfaction of her remaining interest in decedent’s estate and trust specified unimproved real_property and certain personal_property and cousin would receive the balance of funds in both decedent’s estate and trust and specified real and personal_property in addition cousin agreed to assume the association’s responsibility for placing flowers on the graves of members of decedent’s family as specified article v of decedent’s will on date after reviewing the proposed agreement the local court issued an order that terminated trust and provided for distribution of trust and estate assets as set forth in the settlement agreement decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return claiming a charitable deduction of dollar_figureb for the amount passing to city pursuant to the terms of the settlement agreement law and analysis sec_2055 of the internal_revenue_code provides that for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of the united_states any state any political_subdivision thereof or the district of columbia for exclusively public purposes sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly tam-119421-00 congress enacted sec_2055 to eliminate an abuse of the estate_tax charitable deduction through the use of split interest trusts this type of transfer involves the bequest of an interest in property to an individual with a simultaneous bequest of an interest in the same property to a charity 712_f2d_358 8th cir congress was concerned with situations in which a noncharitable beneficiary retained a substantial interest in the estate and benefitted from a charitable deduction for a remainder or other interest that was significantly disproportionate to the actual value ultimately received by the charity s rep no 91st cong 1st sess 1969_3_cb_423 to correct the abuse sec_2055 provides that a charitable_remainder bequest will qualify for the estate_tax charitable deduction only if it is in the form of a charitable_remainder_annuity_trust a charitable_remainder_unitrust or a pooled_income_fund in this case neither the bequest to association in decedent’s will nor the transfer of the remainder_interest in the trust to the association qualifies for the estate_tax charitable deduction under sec_2055 the transfer under the will was for private purposes placing flowers on grave sites of family members and the trust was not in the form required by sec_2055 the estate however argues that sec_2055 is not applicable to this case because the amount that passed to association was the result of a settlement agreement of a bona_fide will_contest in 810_f2d_930 10th cir the decedent created a revocable_trust during his life which provided that upon his death the trustees were to make certain provisions for his nieces nephews and an employee the trust further provided the trustee with the discretionary authority to pay a portion of the net_income or principal for his sister’s care comfort and support during her lifetime the residue of the trust principal and any accumulated income was to be put to use for charitable educational and public uses or purposes as the trustee may from time to time appoint order or direct decedent’s sister together with his other intestate heirs challenged the validity of the trust as a testamentary instrument a settlement was reached and under the agreement a charity received certain specific properties subsequently the decedent’s estate filed its federal estate_tax_return claiming a charitable deduction for the value of the properties that passed to the charity the internal_revenue_service challenged the deduction asserting that the charitable interest was traceable to a nonqualifying split interest trust that did not meet the requirements of sec_2055 the court held that an amount that passes outright to the charity under the settlement agreement or compromise of a bona_fide will_contest qualifies for a charitable deduction under sec_2055 in these circumstances there is no split interest transfer to which sec_2055 applies and a charitable deduction under sec_2055 is allowable for the value of the property that actually passes directly to the charity the court reasoned that the case involved none of the abuses of the charitable deduction that sec_2055 was enacted to eliminate because the actual amount passing to charity had been established in 655_fsupp_1334 w d pa the decedent died testate his will provided the residue of his estate was to pass to a split-interest trust whereby certain designated life beneficiaries were to receive the major portion of the income for their lives and upon the death of the survivor of those beneficiaries the remainder was to be paid to certain charities one of the life beneficiaries and his children challenged the will claiming a paragraph had been left out of the will that would have dictated that upon the death of the last life_beneficiary the remaining principal was to pass under the law of intestacy subsequently the parties entered into a settlement agreement pursuant to which the executor of the decedent’s estate paid dollar_figure to the charities specified in the will the internal tam-119421-00 revenue service disallowed the charitable deduction on the ground that the distribution did not meet the statutory prerequisites of sec_2055 the court citing flanagan v united_states supra held that the amount was deductible because the settlement eliminated the split-interest trust and the noncharitable and charitable beneficiaries received their interests directly moreover no attempt was made to preserve life and remainder aspects of the interests such that the exact interest passing to charity could not be determined therefore the abuses that sec_2055 was designed to prevent were not present in this case see also northern trust co v united_states a f t r 2d n d ill in revrul_89_31 1989_1_cb_277 the decedent died testate under his will the decedent bequeathed the residue of the estate to a_trust the terms of which provided that income was to be paid to a an individual for a’s life and the remainder was to be paid to a charitable_organization described in sec_170 and sec_2055 in good_faith a challenged the validity of the will and as a result of a settlement the estate made an immediate payment to a and distributed the balance of the trust to the charitable_organization the revenue_ruling holds that the amount_paid to the charitable_organization qualifies for the estate_tax charitable deduction under sec_2055 the revenue_ruling also states that the service will no longer challenge the deductibility of immediate payments to charities made in lieu of a split interest that does not satisfy the requirements under sec_2055 pursuant to a settlement of a bona_fide will_contest the facts in this case are similar to the facts in the cases and revenue_ruling discussed above shortly after decedent died differences arose among the beneficiaries with respect to the rights and interests under decedent’s will and trust in addition spouse maintained that she had a right to certain properties that decedent had transferred to the trust without her knowledge or concurrence subsequently spouse cousin the guardian ad litem fiduciary and city entered into an agreement to settle the issues involved city was no longer responsible for placing flowers on the graves of the members of decedent’s family in addition city acting on behalf of association received an outright accelerated payment in the amount of dollar_figureb in lieu of a nondeductible remainder_interest as a result of the settlement of a bona_fide will_contest the settlement in this case did not create split_interests and therefore sec_2055 does not apply revrul_89_31 supra accordingly we conclude that the outright payment of dollar_figureb to city under the settlement agreement is considered to have been received from decedent by outright bequest and is deductible from decedent’s gross_estate under sec_2055 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end -
